Exhibit 10.28

OWENS CORNING

EXECUTIVE SUPPLEMENTAL BENEFIT PLAN

2009 Restatement

This 2009 Restatement of the Executive Supplemental Benefit Plan, as amended and
restated effective as of January 1, 2009, provides individuals participating in
the Plan with the full retirement benefits which they would have accrued under
the Retirement Plan by reason of their employment with the Company, which cannot
be paid from the Retirement Plan due to the limits placed on the payment of such
benefits by the Internal Revenue Code of 1986, as amended.

I. DEFINITIONS

 

1.1 “Actuarial Equivalent” shall mean the method of determining benefit
equivalence, as defined in the Retirement Plan.

 

1.2 “Administrator” shall mean such person as has been designated from time to
time as the Administrator of the Retirement Plan.

 

1.3 “Board of Directors” shall mean the Board of Directors of Owens Corning.

 

1.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.5 “Company” shall mean Owens Corning, a Delaware corporation, and subsidiaries
whose employees participate in the Retirement Plan.

 

1.6 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

1.7 “Participant” shall mean any individual who becomes eligible to participate
in the Plan.

 

1.8 “Retirement Plan” shall mean the Owens Corning Cash Balance Pension Plan,
which is part of the Owens Corning Merged Retirement Plan and is set forth in
Attachment 1 to the Owens Corning Merged Retirement Plan, as amended.

 

1.9 “Plan” shall mean this Executive Supplemental Benefit Plan, as amended.

 

1.10 “Separation from service” as used herein shall mean termination of active
employment from the Company.

 

1.11 “Supplemental Benefit” shall mean any benefit payable under Article III of
the Plan.

II. PLAN PARTICIPATION

Any individual who participates in the Retirement Plan and accrues benefits
thereunder which cannot be paid because of the application of Code section
401(a)(17) or 415 shall be a Participant in the Plan. A Participant becomes
initially eligible to participate in the Plan as of the first day of the Plan
year immediately following the first year in which the Participant accrues a
benefit under the Plan. An initial election with respect to the timing and form
of the benefit under the Plan shall then be made within 30 days after that date
and shall be applicable to all accrued amounts including those accrued in the
year immediately preceding the year in which the election is made. For those
participant for which the initial election rule does not apply they shall be
deemed to have elected the default timing and form of benefits and receive
payment of their benefits upon separation from service in the form of a lump sum
payment.

 

1



--------------------------------------------------------------------------------

III. BENEFITS

 

3.1 Retirement Benefits. A Participant entitled to receive a benefit under the
Retirement Plan shall be paid a Supplemental Benefit in an amount equal to the
excess of (1) the benefit, as computed under the Retirement Plan without regard
to limits imposed by Code sections 401(a)(17) and 415, over (ii) the benefit
which is actually paid or payable under the terms of the Retirement Plan.

 

3.2 Pre-Retirement Death Benefits. If a Participant entitled to receive a
benefit under the Retirement Plan dies prior to commencement of such benefits,
his or her surviving spouse or other beneficiary who is entitled to receive a
death benefit computed and made payable under Article VI of the Retirement Plan
shall be paid a Supplemental Benefit in an amount equal to the excess of (i) the
death benefit, as computed under Article VI of the Retirement Plan without
regard to limits imposed by Code sections 401(a)(17) and 415, over (ii) the
death benefit actually paid or payable under the terms of Article VI of the
Retirement Plan.

 

3.3 Survivors and Beneficiaries. Payment to a Participant shall include payment
on account of said Participant to his estate, beneficiary or survivor.

IV. PAYMENT OF SUPPLEMENTAL BENEFITS

 

4.1 Payment in Cash from General Company Assets. Except as otherwise determined
by the Compensation Committee of the Board of Directors, Supplemental Benefits
shall be paid at the time selected by the Participant in a Non-Qualified
Retirement Pay Election Form (“Election Form”) completed within the time frame
set forth in Article II above. If no such Election Form is completed, then
benefits under the Plan shall be paid within 60 days following separation from
service. Benefits shall also be payable upon within 60 days following death or
disability or upon a change of control.

 

4.2 Notwithstanding the foregoing, payment of benefits is subject to a special
rule for separation from service of any “specified employee” under Code
Section 409A. Specifically, for any specified employee, the payment of benefits
under the Plan and consistent with their completed Election Form cannot be made
before the earlier of: (1) the date that is six months after the date of the
specified employee’s separation from service; or (2) the date of the specified
employee’s death.

 

4.3 For those employees whose payment of benefits is subject to the six month
delay for specified employees or deferred pursuant to their Election Form beyond
the 60 day period following their separation from service, the benefit amount at
the time of actual payment shall include interest attributable for the period
following their separation from service to until the later payment date. Such
interest shall be credited at the Cash Balance Plan Credit Rate under the Owens
Corning Merged Retirement Plan.

 

4.4 Form of Payment. All Supplemental Benefits are to be paid in the form of
payment selected by the Participant in a valid and complete Election Form,
completed within the time frame set forth in Article II above. If no such
Election Form is completed, then benefits under the Plan shall be paid in an
Actuarial Equivalent lump sum.

V. FORFEITURE OF SUPPLEMENTAL BENEFITS

 

5.1

Disclosure of Proprietary Information. The Supplemental Benefits otherwise
payable under the terms of this Plan shall be forfeited and the Company and the
Plan shall have no additional liability if a Participant discloses, divulges,
publishes’ or otherwise reveals either directly or through another, to any
person, firm or corporation, any knowledge or information concerning

 

2



--------------------------------------------------------------------------------

 

any Company inventions, devices, technical data, strategic plans (business and
technical), or financial data (including any data classified as “Secret and
Proprietary Information”), which knowledge or information has in any way been
disclosed to or acquired by the Participant during the term of his employment
with the Company. Such knowledge or information shall not include knowledge or
information which:

 

  1. Is or was in the public domain at the time of its disclosure to the
Participant; or,

 

  2. Enters the public domain after the date of disclosure to the Participant
except where such entry is a result of a breach by the Participant of this
Section; or,

 

  3. Is disclosed to the Participant by a third party having a bona fide right
to make such disclosure, or is otherwise lawfully obtained from other sources;
or,

 

  4. Is disclosed to others by the Company without restriction.

 

5.2 Direct Competition with the Company. The Supplemental Benefits payable under
the terms of this Plan shall be forfeited and the Company and the Plan shall
have no further liability to a Participant if said Participant directly or
indirectly, in any capacity, performs any compensated service for, be employed
by or become associated in any firm, corporation or partnership engaged in the
manufacture, production or sale of products which compete with products produced
or sold by the Company. For the purposes of this Plan, products shall be limited
to those which are manufactured, produced or sold by the Company as described in
the Company’s most recent Annual Report to its stockholders.

 

5.3 Discharge for Just Cause. The Supplemental Benefits otherwise payable under
the terms of this Plan shall be forfeited and the Company and the Plan shall
have no further liability if the employment of said Participant by the Company
is terminated or otherwise ceases for “Just Cause”. “Just Cause” shall mean
discharge or resignation as the direct result of any act or omission which
constitutes a misdemeanor or a felony, or which clearly evidences fraud or
dishonesty on the part of the Participant.

VI. PLAN ADMINISTRATION

 

6.1 Administrator. This Plan shall be maintained, on a day-to-day basis, by the
Administrator. The Administrator shall at all times serve at the pleasure of,
and may at any time be removed by action of the Board of Directors. The duties
of the Administrator shall include, but shall not be limited to, maintaining
Participant lists, notifying eligible employees of their status as Participants,
distributing to Participants all necessary information, and communicating, where
necessary, with a Participant’s beneficiary or personal representative. The
Administrator will also have full discretionary authority to interpret the
provisions of the Plan and decide all questions and settle all disputes which
may arise in connection with the Plan, and may establish its own operative and
administrative rules and procedures in connection therewith, provided such
procedures are consistent with the requirements of Section 503 of ERISA and the
regulations thereunder. In addition, notwithstanding any other provision of this
Plan to the contrary, the Plan shall be interpreted and payment of benefits
shall be administered to the extent the Administrator in his or her discretion
deems necessary to comply with Code Section 409A. All interpretations, decisions
and determinations made by the Administrator will be binding on all persons
concerned.

 

6.2 Notice to Participants. All information provided to Participants by or at
the direction of the Administrator shall be made in writing (or electronic form)
and shall be delivered using a method reasonably calculated to apprise
Participants of their rights hereunder.

 

3



--------------------------------------------------------------------------------

VII. GENERAL PROVISIONS

 

7.1 Plan Excluded Under ERISA. The Plan is intended to be an unfunded “excess
benefit plan,” (within the meaning of Section 3(36) of ERISA) to the extent the
Plan provides benefits in excess of the limits imposed by Code Section 415, and
an unfunded plan providing “deferred compensation for a select group of
management or highly compensated employees” (within the meaning of Sections
201(2), 301(a)(3), 401(a)(1), and 4021(b)(6) of ERISA) to the extent the Plan
provides benefits in excess of other Code restrictions and/or limitations, and
shall be interpreted and administered accordingly.

 

7.2 Laws of Ohio to Govern. This Plan shall be governed by the laws of the State
of Ohio, to the extent not preempted by federal law.

 

7.3 Incorporation of Retirement Plan provisions by Reference. The provisions of
the Retirement Plan, as such provisions may be amended, restated or succeeded
from time to time, are hereby fully incorporated by reference, but only to the
extent a reference is made by this Plan to such provision or provisions and only
to the extent that such provisions do not affect the timing or form of payment
of benefits under the Plan. The provisions of this Plan and the Election Form
completed by the Participant shall govern the timing and form of payment under
the Plan.

 

7.4 Benefits are Nonassignable. No Supplemental Benefit payable under the terms
of this Plan may be pledged, assigned, anticipated or alienated in any way by
any Participant, beneficiary or personal representative.

 

7.5 No Accelerated Payment. No Participant, personal representative or
beneficiary shall have any right to cause benefits otherwise payable under this
Plan to be accelerated or paid on any basis or in any form other than on the
basis and in the form provided for under Articles III and IV hereof.

 

7.6 Amendment, Suspension or Termination of Plan. The Company reserves the right
and power, by action of the Board of Directors or its delegate, to amend,
suspend or terminate this Plan, in whole or in part, at any time and from time
to time; provided, however, that in no event shall the Company have the right to
accelerate the timing of payment of benefits, to change the form of benefits as
validly elected by the Participant, or eliminate or reduce any Supplemental
Benefit which has been accrued and become nonforfeitable under Article III
hereof prior to such amendment, suspension or termination except with respect to
payments made upon termination of the Plan as permissible under Code
Section 409A.

For purposes of determining the Supplemental Benefit which has been accrued and
become nonforfeitable on account of a Participant under Article III hereof as of
any given date, such Supplemental Benefit shall be an amount equal to the lesser
of (i) the Supplemental Benefit actually payable in cash to such Participant
under Article III hereof as of such date, or (ii) the Supplemental Benefit which
would be payable to or on account of such Participant upon his actual
retirement, disability or death, if this Plan were to remain in full force and
effect until such actual retirement, disability or death.

 

7.7 Obligation of Company. Each Participant (and beneficiary) will be an
unsecured general creditor of the Company with respect to all benefits payable
under the Plan.

 

7.8 No Claim to Specific Benefits. Nothing in the Plan will be construed to give
any individual rights to any specific assets of the Company, or any other person
or entity.

 

7.9 Vesting. If a Participant (or beneficiary) is not entitled to receive a
benefit under the Retirement Plan because the benefit is not vested, the
Participant (or beneficiary) shall also not be entitled to receive benefits
under the Plan.

 

4



--------------------------------------------------------------------------------

7.10 Limitation of Rights. Neither the establishment of the Plan, nor any
amendment thereof, nor the payment of any benefits will be construed as giving
any individual any legal or equitable right against the Company or the
Administrator. In no event will the Plan be deemed to constitute a contract
between any employee and the Company or the Administrator. This Plan shall not
be deemed to be consideration for, or an inducement for the performance of,
services by any employee.

 

7.11 Receipt and Release. Any payment under the Plan to any Participant (or
beneficiary), or to any individual as described in Section 7.12 shall be in
satisfaction of all claims with respect to benefits under the Plan against the
Company and the Administrator.

 

7.12 Payment for the Benefit of an Incompetent or Incapacitated Individual. If
the Administrator determines that payments due to a participant under the Plan
must be paid to another individual because of a Participant’s incompetence or
incapacitation, benefits under the Plan will be paid to that same individual
designated for that purpose under the applicable provision of the Retirement
Plan. Such payments shall be made in the same time and manner as they would be
made to the participant.

 

7.13 Nonduplication of Benefits. The benefits payable to a Participant under
this Plan shall be reduced on an Actuarial Equivalent basis by the benefit such
Participant earned under any other nonqualified defined benefit plan, and which
does not provide for a reduction of benefits under such plan, for benefits
payable under this Plan, to the extent that the benefits under such plan were
accrued upon the same Participant service.

 

7.14 Social Security Tax. Subject to the requirements of Code Section 3121(v)(2)
and the regulations thereunder, the Administrator has the full discretion and
authority to determine when Federal Insurance Contribution Act (“FICA”) taxes on
a Participant’s Plan benefit or account are paid and whether any portion of such
FICA taxes shall be withheld from the Participant’s wages or deducted from the
Participant’s benefit or account.

By virtue and in exercise of the amending power reserved to the Company by
Section 7.6 of the Plan and granted to the undersigned officer of the Company by
resolution of the Company’s Board of Directors, the Plan is hereby amended and
restated in its entirety, effective January 1, 2009, as reflected in this
document entitled “OWENS CORNING EXECUTIVE SUPPLEMENTAL BENEFIT PLAN, 2009
Restatement.”

The Company has caused the aforementioned amendment and restatement to be
executed on its behalf by the undersigned duly authorized officer this 22nd day
of December, 2008.

 

Owens Corning By  

/s/ Joseph C. High

  Joseph C. High   Senior Vice President – Human Resources

 

5